ant. Motion by the respondents for reargument of an appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated January 9, 1986, or in the alternative, for leave to appeal to the Court of Appeals from the order of this court, dated April 27, 1987 [129 AD2d 780], which determined the appeal.
Ordered that the branch of the motion which is for reargument is granted, and upon reargument, the original determination is adhered to; and it is further,
Ordered that the branch of the motion which is for leave to appeal to the Court of Appeals is denied.
The first, second, fourth, fifth and eighth causes of action in the plaintiffs’ amended complaint have not been dismissed. Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.